Citation Nr: 0302307	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-13 459 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for damage to Muscle Group XII, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefits 
sought.  It is noted that by a rating decision dated June 
2002 the RO granted entitlement to service connection for low 
back strain as secondary to the service connected disability 
of left leg condition effective June 3, 1999.  In his August 
2002 Substantive appeal (VA Form 1-9), the veteran indicated 
that he wished to appeal only the issue of the 10 percent 
evaluation of muscle damage to the left leg.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
damage to Muscle Group XII, left lower extremity has been 
manifested by no more than severe injury to the affected 
muscle group, with tender and painful scars on the left calf.


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial evaluation of 
30 percent, but no higher, for damage to Muscle Group XII, 
left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.59, 4.73, Diagnostic Code 5312 (2002).

2.  The criteria for an additional 10 percent rating for 
damage to the left lower extremity, based on scars on the 
left calf, is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7804. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records indicate that in May 1977, the 
veteran was involved in a motorcycle accident.  The veteran 
sustained a fracture of the left tibia, fibula, displaced, 
open in the proximal third, comminuted.  There was also a 
split thickness skin graft of the left tibia, donor site 
right thigh.  

Post service examination of unknown origin dated April 1979 
revealed a well healed graft anteriorly, superiorly with a 
slight muscle hernia of the tibialis anterior.  There was 
marked tenderness about the scar and graft site.  There was 
an obvious malaligned ankle joint in a rather severe varus 
with a medial tilt to the ankle joint line.  

VA outpatient treatment records dated June 1979 showed the 
veteran complained of pain in the left leg.  The veteran was 
wearing a leg brace and built up shoe.  The examination of 
the left leg showed a large scar in the leg and no 
instability of the knee.  The veteran was on medication and 
was referred to prosthesis for a cane. 

A May 1994 VA outpatient treatment record indicated good 
range of motion and lower leg with multiple scars and 
atrophy.

A September 1999 VA examination showed skin graft present 
with firm healing and viable skin over tibia anteriorly.

At his October 2001 VA examination, the veteran reported 
weakness and pain in the left knee and also the lower leg, 
including the ankle and foot.  He indicated that the ankle 
often got swollen.

The examination showed the veteran ambulated slowly wearing a 
long leg brace on the left leg and he had a Trendelenburg 
gait.  Without the brace the examiner noted that the veteran 
had to hold on to furniture and needed assistance to get on 
and off the examining table.  There was atrophy of the left 
thigh, which measured 4 cm smaller than the right.  There was 
atrophy of the left calf, which measured 2 cm smaller than 
the right calf.  Along the anterior aspect of the left leg, 
there was a grafted area, which measured 8 x 6 cm.  It was 
white and very tender to touch.  There was no hair in that 
area.  Along the lateral side of the leg, there was also a 
very tender area.  There was a longitudinal scar, which was 
Y-shaped.  It measured 6 x 2 x 6 cm and it involved 
penetration of muscle group XII.  The scar itself was also 
very tender.  

Examination of the knee showed it to be swollen and there was 
a lot of brachial tenderness at the medial joint.  There was 
a positive Drawer sign and range of motion was extension to -
10 degrees and flexion to 110 degrees.  With repetitive 
flexion and extension, the veteran lost an additional 10 
degrees of motion.  Pain was noted with the terminal 20 
degrees of motion.  Strength at the left knee was 3/5 and 
there was one inch shortening of the left lower extremity and 
a varus deformity of the tibia and fibula.

Examination of the left ankle showed it to be swollen with 
dorsiflexion to 0 degrees, inversion to 15 degrees, and 
eversion to 5 degrees.  The examiner noted that with repeated 
use, the veteran lost an additional 5 degrees of motion.  
Strength was 3/5 and there was weakness of the extensor 
hallucis longus.  Along the lateral surface of the foot, 
there was a scar which measured 4 cm x 1cm.  It was raised, 
white and tender.  The impression was injury to left muscle 
group XII, severe.

The veteran's March 2002 VA examination showed that he 
ambulated with an antalgic gait, very slowly.  He was wearing 
a long leg brace on the left leg.  The examiner noted that 
without the brace, his leg was very unstable and he had to 
hold on for assistance.  There was atrophy of the left leg, 
it was about 4 cm smaller than the right.  There was atrophy 
of the calf muscle, which measured about 2 cm smaller than 
the right calf.  There was a grafted area which measured 10 x 
6 cm that was very sensitive to touch.  It was noted that 
mere touching caused pain for the veteran.  No hair in the 
area was noted.  The scar was noted as very tender and very 
disfiguring.  On examination of the left knee, the Drawer 
sign was positive on the anterior cruciate ligament.  Range 
of motion of the knee was equal and full.  Examination of the 
left ankle also demonstrated full range of motion. There was 
a well-healed scar over the os calcis area.  The length of 
the leg from the sup, iliac crest to the middle malleoli on 
the right leg measured 89 cm and the left leg was 84.5 cm.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
examination dated April 1979 of unknown origin; VA outpatient 
treatment records dated June 1979 and May 1994; VA 
examinations dated September 1999, October 2001, and March 
2002.  No additional pertinent evidence has been identified 
by the veteran.  Additionally, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussions in the rating decision 
and statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In May 2001, the veteran was sent a 
letter explaining the VCAA and what evidence was necessary to 
establish entitlement to the benefit sought, what information 
was needed from the veteran, or what additional evidence the 
veteran would like the VA to obtain.  In addition, the RO 
informed the veteran that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

In September 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The service connected damage to Muscle Group XII, left lower 
extremity is an original claim placed in appellate status by 
a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Under the rating criteria the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-
d).  For purpose of the present case, the criteria of 
moderately severe and severe are pertinent.  Under the rating 
criteria:

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The veteran's service-connected damage to Muscle Group XII, 
left lower extremity is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5312, for 
injury to Muscle Group XII, the muscles that function to 
provide dorsiflexion, extension of toes, and stabilization of 
the arch.  These anterior muscles of the leg are the tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.

A moderately severe muscle disability warrants a 20 percent 
rating and a severe muscle disability warrants a 30 percent 
rating.

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.


Analysis

The evidence shows that the veteran's damage to Muscle Group 
XII, left lower extremity is manifested primarily by atrophy 
of the left thigh and calf; pain; weakness; positive Drawer 
sign; instability.  In addition, the October 2001 VA 
examiner's impression was injury to left muscle group XII, 
severe.  Giving the veteran the benefit of the doubt, the 
impairment of the left lower extremity more nearly 
approximates the disability picture for a 30 percent rating 
under Diagnostic Code 5312 throughout the period under 
consideration. The medical evidence does not show more than 
severe impairment of the muscle.  Accordingly, there is no 
basis for a schedular rating in excess of 30 percent for 
damage to Muscle Group XII, left lower extremity. However, as 
noted on the examination reports of October 2001 and March 
2002, the veteran has a graftred area and a scar on the left 
calf that are tender and painful.  Although scars involving 
adhesion to the bone are taken into account in the rating 
criteria for muscle damage, the tenderness and scarring noted 
in the examination reports invloves the skin surface.  As has 
been held by the Court of Appeals for Veterans Claims in 
Esteban v. Brown, 6 Vet.App. 259 (1994),   such tender and 
painful scarring warrants an additional 10 percent rating 
under Diagnostic Code 7804. 

Thus, the schedular ratings applicable to the veteran's left 
lower extremity disability are 30 percent based on muscle 
damage and 10 percent based on tender and painful scarring.  
A higher rating is not appropriate on an extra-schedular 
basis under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the veteran's muscle injury to the left 
lower extremity is not so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, so as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the impairment of earning capacity contemplated by 
the schedular criteria.  In sum, the regular schedular 
criteria are shown to provide adequate compensation in this 
case, and consequently, a higher rating on an extraschedular 
basis is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent based on 
damage to Muscle Group XII, left lower extremity is granted, 
and an initial evaluation of 10 percent based on scar on the 
left calf is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

